Citation Nr: 1611402	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  12-26 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in August 2015.  A transcript of the hearing has been associated with the claims file.  

In November 2015, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to obtain missing VA medical records.  Specifically, upon remand from the Board, the RO in January 2016 associated the Veteran's VA medical records with his electronic file.  Those records are dated from January 2004 through December 2015.  Relevant in this appeal, they reflect multiple audiological consultations, including in September 2006, November 2006, January 2011, April 2011, and June 2011.  Several of these reports, such as in April 2011, indicate that portions of the audiological consultations had been "scanned" into the Veteran's electronic medical record.  At present, those scanned-in portions of his medical records have not been associated with his claims file.  

More generally, the duty to assist extends to providing assistance to obtain sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.  Sullivan v. McDonald, No. 2015-7076, 2016 WL 877961, at *6 (Fed. Cir. Mar. 8, 2016).   Thus, all of the Veteran's medical records must be obtained, regardless of the date they were created or their potential relevance in this appeal.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records not already associated with the claims file.  This must include all medical records at any VA facility where the Veteran has sought treatment since his separation from service.  

All medical reports that have been "scanned" into his electronic medical record must also be associated with his claims file.  

2.  After completing all actions set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraphs 1 above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




